DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 24, 26-29, 340 and 341 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 24, the prior art of record(s) (closest prior art-Gonzales et al., US 2015/0084724 A1) fails to teach a contact force spring operationally interposed between the armature and the moveable contact such that in response to the armature being in the second position, the contact force spring is at least partially compressed, and wherein the contact force spring is configured such that a Lorentz force acting between the fixed contact and the moveable contact further compresses the contact force spring in response to a selected current value and in combination with the other limitations of the base claim.
As to claim 27, the prior art of record(s) (closest prior art-Gonzales et al., US 2015/0084724 A1) fails to teach the body of the moveable contact is disposed within a plurality of splitter plates, and wherein the plurality of splitter plates are at least partially disposed within a permanent magnet and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information disclosure statement
Examiner acknowledges and verifies the IDS dated 09/02/2020 & 01/25/2021. 
Response to Arguments
Applicant’s arguments, see remarks, filed on 01/25/2021, with respect to claims 24, 26-29, 340 and 341 have been fully considered and are persuasive.  The rejection of claims 24, 28-29 and objection of claims 25-27 has been withdrawn based on amendment to claims 24 and 27 and cancellation of claims 1-23, 25 & 30-339. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2837	02/24/2021